Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION

                                          No. 04-21-00029-CV

                In the Interest of J.M.C., P.A.S.M., and J.A.M. a/k/a J.M., Jr., Children

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019-PA-01268
                               Honorable Peter Sakai, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Luz Elena D. Chapa, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: June 30, 2021

MOTION TO WITHDRAW DENIED; AFFIRMED

           The Texas Department of Family and Protective Services filed this suit for protection of

the children J.M.C., P.A.S.M., and J.A.M. a/k/a J.M. Jr. 1, in June 2019. The Department sought

temporary managing conservatorship and, in the event the children could not safely be reunified

with either parent, a relative, or other suitable person, it sought permanent managing

conservatorship of the children and termination of the parents’ rights. The case was tried to the

court in December 2020. After a trial to the bench in December 2020, the court terminated the

rights of the children’s parents and designated the Department the children’s permanent managing

conservator. The trial court found the children’s mother, L.S., knowingly placed or knowingly



1
  To protect the identity of the minor children, we refer to the parties by their initials. See TEX. FAM. CODE
§ 109.002(d); TEX. R. APP. P. 9.8.
                                                                                       04-21-00029-CV


allowed the children to remain in conditions or surroundings that endangered their physical or

emotional well-being and that she engaged in conduct or knowingly placed the children with

persons who engaged in conduct that endangered the children’s physical or emotional well-being.

See TEX. FAM. CODE § 161.001(b)(1)(D),(E). The court also found that termination of L.S.’s

parental rights is in the best interest of the children. See id. § 161.001(b)(2). L.S. filed a timely

notice of appeal.

       Appellant’s court-appointed appellate attorney filed a brief in which she concluded there

are no non-frivolous issues to be raised on appeal. See Anders v. California, 386 U.S. 738 (1967);

In re P.M., 520 S.W.3d 24, 27 n.10 (Tex. 2016) (per curiam) (stating that Anders procedures

protect indigent parents’ statutory right to counsel on appeal in parental rights termination cases

and apply in those cases). Counsel certified that she sent L.S. a copy of the brief, a letter advising

her of her rights to review the record and to file a pro se brief, and a form motion to be used to

request the appellate record.

       This court issued an order setting deadlines for appellant to request access to the record

and to file a pro se brief. Counsel’s motion to withdraw was held in abeyance. L.S. did not request

access to the record and has not filed a pro se brief. The Department waived its right to file a brief.

       We have thoroughly reviewed the record and counsel’s Anders brief. We conclude clear

and convincing evidence supports the trial court’s findings and there are no nonfrivolous grounds

for appeal. Therefore, we affirm the trial court’s termination order.

       Counsel filed a motion to withdraw in conjunction with her Anders brief. We deny

counsel’s motion to withdraw because it does not assert any ground for withdrawal apart from

counsel’s conclusion that the appeal is frivolous. See In re P.M., 520 S.W.3d at 27; In re A.M., 495

S.W.3d 573, 583 (Tex. App.—Houston [1st Dist.] 2016, pet. denied). Counsel’s duty to her client

extends through the exhaustion or waiver of all appeals, including the filing of a petition for review


                                                 -2-
                                                                                        04-21-00029-CV


in the Texas Supreme Court. See TEX. FAM. CODE § 107.016(3); In re P.M., 520 S.W.3d at 27-28

& n.14 (“Once appointed by the trial court, counsel should be permitted to withdraw only for good

cause and on appropriate terms and conditions. Mere dissatisfaction of counsel or client with each

other is not good cause. Nor is counsel’s belief that the client has no grounds to seek further review

from the court of appeals’ decision. . . . In [the Supreme Court], appointed counsel’s obligations

can be satisfied by filing a petition for review that satisfies the standards for an Anders brief.”).


                                                   Luz Elena D. Chapa, Justice




                                                 -3-